                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

UNITED STATES OF AMERICA
                                           No. 18 CR 482
             v.
                                           Judge Virginia M. Kendall
DEMETRIUS HARVEY

              PROTECTIVE ORDER GOVERNING DISCOVERY

      Upon the motion of the government, pursuant to Fed. R. Crim. P. 16(d), it is

hereby ORDERED:

      1.     All of the sensitive materials provided by the United States in

preparation for, or in connection with, any stage of the proceedings in this case

(collectively, “the sensitive materials”) are subject to this protective order and may

be used by defendant and defendant’s counsel (defined as counsel of record in this

case) solely in connection with the defense of this case, and for no other purpose,

and in connection with no other proceeding, without further order of this Court.

      2.     Discovery material deemed “sensitive” shall be clearly marked as such.

      3.     Defendant and defendant’s counsel shall not disclose the sensitive

materials or their contents directly or indirectly to any person or entity other than

persons consulted, employed, or appointed to assist in the defense, persons who are

interviewed as potential witnesses, counsel for potential witnesses, and other

persons to whom the Court may authorize disclosure (collectively, “authorized

persons”).   Potential witnesses and their counsel may be shown copies of the

sensitive materials as necessary to prepare the defense, but may not retain copies
without prior permission of the Court.      Any unredacted copies of the sensitive

materials shall only be viewed by defense counsel and any investigator consulted,

employed, or appointed to assist in the defense.

      4.     Defendant, defendant’s counsel, and authorized persons shall not copy

or reproduce the sensitive materials except in order to provide copies of the

sensitive materials for use in connection with this case by defendant, defendant’s

counsel, and authorized persons. Such copies and reproductions shall be treated in

the same manner as the original sensitive materials.

      5.     Defendant, defendant’s counsel, and authorized persons shall not

disclose any notes or records of any kind that they make in relation to the contents

of the sensitive materials, other than to authorized persons, and all such notes or

records are to be treated in the same manner as the original sensitive materials.

      6.     Before providing sensitive materials to an authorized person, defense

counsel must provide the authorized person with a copy of this Order.

      7.     Upon conclusion of all stages of this case, all of the sensitive materials

and all copies made thereof shall be disposed of in one of three ways, unless

otherwise ordered by the Court. The sensitive materials may be (1) destroyed; (2)

returned to the United States; or (3) retained in defense counsel's case file. The

Court may require a certification as to the disposition of any such materials. In the

event that the sensitive materials are retained by defense counsel, the restrictions

of this Order continue in effect for as long as the materials are so maintained, and
the sensitive materials may not be disseminated or used in connection with any

other matter without further order of the Court.

      8.     To the extent any sensitive material is produced by the United States

to defendant or defendant’s counsel by mistake, the United States shall have the

right to request the return of the sensitive material and shall do so in writing.

Within five days of the receipt of such a request, defendant and/or defendant’s

counsel shall return all such material if in hard copy, and in the case of electronic

materials, shall certify in writing that all copies of the specified material have been

deleted from any location in which the material was stored.

      9.     The restrictions set forth in this Order do not apply to documents that

are or become part of the public court record, including documents that have been

received in evidence at other trials, nor do the restrictions in this Order limit

defense counsel in the use of discovery materials in judicial proceedings in this case,

except that any document filed by any party which attaches or otherwise discloses

sensitive information, shall be filed under seal to the extent necessary to protect

such information, absent prior permission from this Court.

      10.    In the event that Defendant wishes to produce any sensitive materials

to the Government, the parties may return to Court to amend the scope of the order

to define the scope of those materials and provide for reciprocal obligations on the

part of the Government in regard to the confidential treatment of such materials.
      11.    Nothing contained in this Order shall preclude any party from

applying to this Court for further relief or for modification of any provision hereof.

                                        ENTER:


                                        VIRGINIA M. KENDALL
                                        District Judge
                                        United States District Court
                                        Northern District of Illinois

Date: June 17, 2019
